Exhibit 10.4

Pace Holdings Corp.

301 Commerce St.

Suite 3300

Fort Worth, TX 76102

September 10, 2015

TPG Global, LLC

301 Commerce St.

Suite 3300

Fort Worth, TX 76102

Re: Administrative Services Agreement

Gentlemen:

This letter will confirm our agreement that, commencing on the date the
securities of Pace Holdings Corp. (the “Company”) are first listed on the Nasdaq
Capital Market (the “Listing Date”), pursuant to a Registration Statement on
Form S-1 and prospectus filed with the Securities and Exchange Commission (the
“Registration Statement”) and continuing until the earlier of the consummation
by the Company of an initial business combination or the Company’s liquidation
(in each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”), TPG Global, LLC (“TPG”), an
affiliate of our sponsor, TPACE Sponsor Corp., shall make available to the
Company, at 301 Commerce St., Suite 3300, Fort Worth, TX 76102 (or any successor
location), certain administrative and support services as may be reasonably
required by the Company. In exchange therefor, the Company shall pay TPG the sum
of $10,000 per month on the Listing Date and continuing monthly thereafter and
will be entitled to be reimbursed for any out-of-pocket expenses until the
Termination Date.

TPG hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, PACE HOLDINGS CORP. By:  

/s/ Karl Peterson

Name:   Karl Peterson Title:   President and Chief Executive Officer

 

AGREED TO AND ACCEPTED BY: TPG GLOBAL, LLC By:  

/s/ Clive Bode

Name:   Clive Bode Title:   Vice President

 

[Signature Page to Administrative Services Agreement]